DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 09/18/2020.  The applicant(s) amended claims 1, 9, and 17.

Response to Arguments
Applicant's arguments with respect to claims 1, 9, and 17 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2, 9-10, 17-18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bailey et al. (US 20110167054 A1).

Regarding claims 1, 9, and 17, Bailey teaches:
“a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform instructions comprising” and “A non-transitory computer-readable storage device having 
“establishing a web-page analysis module (URL watch list generation component) configured to identify a likelihood of web pages having information relevant for a language model” (par. 0030; ‘The URL watch list generation component 306 identifies URLs that are relevant to the given subject area. In some embodiments, URLs relevant to the given subject area are determined based on search queries.’; par. 0031; ‘As noted above, the search engine session data may include search engine log files, query-click graphs, query histograms, search engine toolbar data, and web browser data. Similar techniques for determining relatedness as discussed above for identifying related search queries by the query expansion component 304 may be employed by the URL watch list generation component 306 to identify relevant URLs.’; par. 0037; ‘In some embodiments, the classifier for the classifier component 310 is created by crawling URLs in the URL watch list to obtain content and using existing technologies to create a language model for the particular subject area of interest based on the content.’), “and wherein the web- page analysis module is further configured to determine whether or not to crawl a respective web page based at least in part on a value associated with a configuration of the respective web page relative to a vocabulary (subject area) on the respective web page to yield a crawling schedule” (par. 0030; ‘The URL watch list generation component 306 identifies URLs that are relevant 
“crawling, via a processor, the web pages based on the crawling schedule, to yield new vocabulary words (new content)” (par. 0035; ‘The crawler 308 is operable to crawl the web pages and websites identified by the URL watch list generation component 304 to identify new content.’); and
“generating a new language model based at least in part on the new vocabulary words” (par. 0037; ‘In some embodiments, the classifier for the classifier component 310 is created by crawling URLs in the URL watch list to obtain content and using existing technologies to create a language model for the particular subject area of interest based on the content.’).  
 

 Regarding claims 2 (dep. on claim 1), 10 (dep. on claim 9), and 18 (dep. on claim 17), Bailey further teaches:
“wherein the new language model is not based on a previous language model” (par. 0037; ‘In some embodiments, the classifier for the classifier component 310 is created by crawling URLs in the URL watch list to obtain content and using existing technologies to create a language model for the particular subject area of interest based on the content.’).  

Claim Rejections - 35 USC § 103
Claims 3-6, 11-14, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bailey in view of Wang et al. (US 20110172988 A1).

Regarding claims 3 (dep. on claim 1), 11 (dep. on claim 9), and 19 (dep. on claim 17), Bailey teaches a new language model (par. 0037).
However, Bailey does not expressly teach:
“wherein the new language model comprises an update of a previous language model.”
Wang teaches:
“wherein the new language model comprises an update of a previous language model” (Wang: par. 0019; ‘Each time the web crawler returns new information about the web, that information may be blended with the existing SLM to produce a new SLM--i.e., if the current SLM is the i.sup.th model, then the new data is blended with the i.sup.th model to produce the (i+1).sup.th model’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Bailey’s classifier component and language model generation by incorporating Wang’s adaptive construction of a statistical language model such that the language models are continually modified to reflect all of the documents in the web, and also to reflect changes in the content of the web over time. (Wang: par. 0006)

claims 4 (dep. on claim 1), 12 (dep. on claim 9), and 20 (dep. on claim 17), the combination of Bailey in view of Wang further teaches:
“wherein the information relevant for the language model relates to a vocabulary gap in the language model” (Wang: par. 0019; ‘Each time the web crawler returns new information about the web, that information may be blended with the existing SLM to produce a new SLM--i.e., if the current SLM is the i.sup.th model, then the new data is blended with the i.sup.th model to produce the (i+1).sup.th model.’ The new information may be new vocabulary. In addition, this feature is well-known in the art, as evident by Bargeron et al. (US 20090083257 A1), par. 0060; ‘The date-stamped or date/time-stamped collections of normalized text documents are then stored in the categorized information storage component (442 in FIG. 4) for use by the language-model builder and the ontology builder. A vocabulary may be computed for, an associated with, each normalized-text-document package produced by the IAC component. Alternatively, vocabularies can be separately prepared and stored for each category.’).

Regarding claims 5 (dep. on claim 1) and 13 (dep. on claim 9), the combination of Bailey in view of Wang further teaches:
“recognizing received speech using the new language model” (Wang: par. 0001; ‘Some examples of these applications are information retrieval, speech recognition, and natural language translation.’).

Regarding claims 6 (dep. on claim 1) and 14 (dep. on claim 9), the combination of Bailey in view of Wang further teaches:
.

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bailey in view of Fox et al. (US 8533226 B1)

Regarding claims 7 (dep. on claim 1) and 15 (dep. on claim 9), Bailey does not expressly teach:
“updating a website visitation policy for the crawling once a specified number of pages is crawled.”
Fox teaches:
“updating a website visitation policy for the crawling once a specified number of pages is crawled” (Fox: col. 20, lines 40-47; ‘According to certain embodiments, the past utilization value 2112 may the maximum number of pages accessed during a crawl session. Statistical data such as statistical data 2122, 2124 and 2126 and past utilization information such as past utilization value 2112 may be presented to an owner of the specified website through an appropriate user interface to aid in crawl rate control, as described in greater detail herein with reference to FIGS. 24 and 25.’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Bailey’s URL watch list generation and crawling 

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bailey in view of Wang et al. (US 20110231394 A1) (“Wang2”).

Regarding claims 8 (dep. on claim 1) and 16 (dep. on claim 9), Bailey does not expressly teach:
“wherein the new language model is generated from a merging of a set of language models.”
Wang2 teaches:
“wherein the new language model is generated from a merging of a set of language models” (par. 0065; ‘At 504, mixture weights are estimated for combining the individual language models into a mixed language model.’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the generated language model taught by Fox by incorporating Wang’s mixture weighting in order to combine individual language models into a mixed language model. The combination improves retrieval accuracy of a search engine. (Wang2: par. 0001)

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658